DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s amendments have been received on 5/24/22. Claims 2, 9, 17 have been amended. Claims 79-81 are new. The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.
 
Election/Restrictions
As a reminder, Applicant’s election without traverse of conductive particle to be carbon, specifically, carbon black and the intercalation compound to be of claim 69, in the reply filed on 10/6/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/22 is considered by the examiner.

Claims Analysis
Since, the claims recites multiple compounds in an alternative manner. Thus, as long as one of the compounds are disclosed by the prior art such as particle suspension, it is unnecessary to address the rest of the claimed limitations such as slurry colloidal emulsion gel micelle
It is noted that claim 2 is for a composition and comprises “intended use” language such as “take up or release working ions comprising alkali ions and/or alkaline earth ions during operation of the energy storage device” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
It is noted that claim comprises “intended use” language such as “liquid electrolyte” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 

It is noted that claims comprises product-by-process claim limitation such as “form a percolative continuously electronically conductive network in the liquid electrolyte” etc.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since composition is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  


Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Delacourt et al., on claims 2, 9, 17,  and 59-69 are maintained. The rejection is repeated below for convenience. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 9, 17,  and 59-69 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Delacourt et al. (US Publication 2008/0241690).
Regarding claims 2, 17, 59-69, the Delacourt et al. reference discloses a composition comprising mixture of LiFePO4 in liquid electrode and carbon black as conductive particles. The LiFePO4 remains substantially insoluble during operation of the energy storage battery ([0039], in which no significant degradation was apparent or no changes of the ion storage material). The composition is a slurry [0039]). 
	Regarding claim 9, the Delacourt et al. reference discloses that LiFePO4 stores Li
Claim Rejections - 35 USC § 103
The rejection under pre-AIA  35 U.S.C. 103(a) as obvious over Licht (US Publication 2002/0146618), on claims 2, 7, 17, 59-69, 75-78 are maintained because the Applicant. The rejection is repeated below for convenience.
The rejection under pre-AIA  35 U.S.C. 103(a) as obvious over Amendola in view of Yoo et al., on claims 2, 3, 7, 9, 10, 17, 18, 59-68, 75-78 are maintained because the Applicant. The rejection is repeated below for convenience.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 7, 17, 59-69, 75-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Licht (US Publication 2002/0146618).
Regarding claims 2, 7, 17, 59-69, 75-78, the Licht reference discloses an energy storage device comprising a positive electrode (Fig. 1 left side), a negative electrode  (Fig. 1, right side) and an ion-permeable membrane (20) separating the positive electrode and a negative electrode, wherein at least one of the positive or the negative electrode comprising a comprising a mixture of ion-storing solid phase particles (Fe salts), liquid electrolyte, and electronically conductive particles wherein the ion-storing solid phase particles remaining substantially insoluble during operation of the energy storage device (super iron salt) and can take up or release working ions comprising alkali ions and/or alkaline earth ions during operation ([0018]-[0019])). The composition is at least one of slurry, particle suspension, a colloidal suspension, an emulsion, a gel and a micelle (insoluble iron salt; [0016]). The electronically conductive particle is a carbon black ([0020]; Figure 1). However, the Licht reference is silent in disclosing the electronically conductive particle is a mixture with the ion storing phase particles and the liquid electrolyte. The Licht does disclose that the ion storing phase particles and the liquid electrolyte is in contact with the electronically conductive particle. It would have been obvious to one skilled in the art before the effective filing date of the invention to provide mixture in which the surface area of each components is in contact with the most amount of conductive material surface area in order to provide increased conductivity. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  KSR v. Teleflex
Regarding claims 3 and 18, the Licht reference discloses wherein the ion-storing solid phase particles remain substantially insoluble in all of its oxidation states (Fig. 1).


Claim(s) 2, 3, 7, 9, 10, 17, 18, 59-68, 75-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Amendola (US Patent 5,804,329) in view of Yoo et al. (US 6,753110).
Regarding claims 2, 7, 59-68, 75-78, the Amendola reference discloses a composition for an energy storage device, the composition comprising ion-storing solid phase particles in a liquid electrolyte and a broad teaching of conductivity enhancer (Applicant’s claimed electronically conductive material) in the liquid electrolyte. The ion-storing solid phase particles  release ion comprising alkali during operation of the energy storage device (Fig. 1; Na+ being released from sodium borohydride), and (2) remain substantially insoluble during operation of the energy storage device (Fig. 1 a borohydride sol; 2:8-25;8:50-9:27) and the composition is at least a colloidal (5:35-45). The Amendola reference discloses a broad teaching of a conductivity enhancer (9:15-25) is used when borohydride is insoluble but is silent in teaching the conductivity enhance is a carbon black. However, the Yoo et al. reference discloses typical electrodes includes carbon black as conductivity enhancer (col. 9, li.10-15). Therefore, it would have been obvious before the effective filing date of the invention to incorporate carbon blacks as conductivity enhancers in typical electrodes disclosed by the Yoo et al. reference for the broad teaching of conductivity enhancer for the electrode compositions disclosed by the Amendola reference. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
In addition, the Amendola reference is silent in specifying a mixture of all of the claimed components however, it would have been obvious before the effective filing date of the invention to incorporate the components in a mixture since this provides an increase surface area of each particle for enhanced performance.
Regarding claim 3, the Amendola reference discloses wherein the ion-storing solid phase particles remain substantially insoluble in all of its oxidation states (Fig. 1; 2:8-25).
Regarding claim 9, the Amendola reference disclose the ion-storing solid phase particles stores Na.
Regarding claim 10, the Amendola reference discloses the composition is disposed between a current collector and the ion permeable membrane
Regarding claim 17, the Amendola reference discloses an energy device comprising a positive electrode, a negative electrode, and an ion-permeable membrane separating the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode , wherein at least one of the positive electrode and the negative electrode includes ion storing solid phase particles in a liquid electrolyte and an electronically conductive additive (conductivity enhancer col. 1, line 50-60 as evidence by claim 9 in the Darian reference quaternary ammonium salts are electroconductive) in the liquid electrolyte wherein the ion storing solid phase particles are capable of taking up or releasing ions, remain substantially insoluble during operation of the energy  storage device and comprise at least on intercalation compound (Fig. 1, 2:8-25;8:50-9:27) and the at least one of the positive electrode and the negative electrode is at least a colloidal (5:35-45).
Regarding claim 18, the Amendola reference discloses wherein the ion-storing solid phase particles remain substantially insoluble in all of its oxidation states (Fig. 1; 2:8-25).
Regarding claim 79-81, the Amendola reference discloses sodium borohydride to be used in the electrochemical cell but may be substituted with borohydride salts with lithium (7:30-40). Therefore, it would have been obvious before the effective filing date of the invention to incorporate lithium borohydrides and would release lithium ions during operation of the electrochemical cell. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex

Claim 4, 6, 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amendola (US Patent 5,804,329) in view of Yoo et al. (US 6,753110) in further view of Lumsden (US Patent 6,866,689) 
Regarding claim 4, 6, 19-21 the Amendola reference in view of the Yoo reference discloses the claimed invention above and further incorporated herein. The Amendola reference discloses semi-solids such as slurries of sodium borohydride in the electrodes to provide hydrogen in redox cells but is silent in the specific volume percent. The Lumsden discloses slurries of sodium borohydride to be at a volume of 41% volume (volume % calculated with w/w of sodium borohydride from Tables).
In addition, the Amendola reference discloses the sodium hydroxide are added to vary conductivities to sodium borohydride systems (7:25-30). The Lumsden reference discloses sodium hydroxide to be added to the sodium borohydride in total quantities of 10-75 volume %. Therefore it would have been obvious to one of skilled in the art at the time the invention was made to incorporate sodium hydroxide into sodium borohydride with the total volume % of between 10-75% as disclosed by the Lumsden reference for the teachings of using sodium borohydride and sodium hydroxide since A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex



Claim(s) 16 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Amendola (US Patent 5,804,329) in view of Yoo et al. (US 6,753110) in further view of Kazacos et al. (US Publication 2001/0028977).
Regarding claims 16 and 22, the Amendola in view of the Yoo reference discloses the claimed invention above and further incorporated herein. However, the Amendola in view of Yoo reference is silent in disclosing a thickness between the current collector and the ion permeable membrane to be about 250µm to about 800 µm. The Kazacos reference discloses the thickness can be chosen and will depend primarily on the power output of the electrochemical cell (P215). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a chosen electrode thickness of about 250-800 microns dependent on the desire output as disclosed by the Kazacos et al. for the thickness of the thickness between the current collector and the ion permeable membrane disclosed by the Amendola reference for desire output of the battery. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex


Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. The applicant’s principal arguments are:

    PNG
    media_image1.png
    317
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    473
    665
    media_image2.png
    Greyscale

	However, NMP is capable of being an electrolyte when lithium form LiFePO4 is being intercalated in the electrode. That is, NMP is capable of being an electrolyte with Li ions. It is noted that claim limitation liquid electrolyte have “intended use” language and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
In addition, the Applicant’s provided reference discloses that the NMP comprises a step of drying NMP. The Delacourt reference does not provide a step of drying NMP and thus, the  Applicant’s provide reference is moot.

    PNG
    media_image3.png
    161
    669
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    279
    663
    media_image4.png
    Greyscale


	However, as Licht reference discloses that the ion storing solid phase particle comprising alkali ion or alkaline earth ions ([0017]-[0019]) take up or release Fe (working ions; Fig. 1 and abstract). In Paragraph 16, the Licht reference discloses that the super iron salt is highly insoluble to form a new insoluble super-iron salt. That is, the new super-iron product salt is insoluble. One of ordinary skill in the art would not think otherwise, when used in the cathode of the electrochemical cell taught by Licht. Therefore, the Applicants arguments are not persuasive. 



    PNG
    media_image5.png
    128
    658
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    113
    663
    media_image6.png
    Greyscale

However, the Amendola reference discloses a borohydride sol (Fig. 1) which release sodium, this at the very least would discloses ion-storing solid phase particles that take up or release working ions comprising alkali ions during operation of the energy storage device. Therefore, the Applicants arguments are not persuasive. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725